Citation Nr: 0121808	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-08 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to a compensable disability rating for left 
ear hearing loss.

7.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.

8.  Entitlement to an effective date prior to January 15, 
1997, for the grants of service connection for left ear 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1990 to December 1993, 
and he served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  These matters come 
to the Board of Veterans' Appeals (Board) from a January 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO denied 
entitlement to service connection for right ear hearing loss, 
fatigue, memory loss, headaches, and a gastrointestinal 
disorder; granted service connection for left ear hearing 
loss and tinnitus; and assigned a non-compensable rating for 
left ear hearing loss and a 10 percent rating for tinnitus 
effective January 15, 1997.  The veteran perfected an appeal 
of the denials of service connection, the ratings assigned 
for the service-connected disorders, and the effective date 
for the grants of service connection.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and provided him VA medical, 
audiometric, and psychiatric examinations in order to assist 
him in substantiating his claim for VA compensation benefits.

2.  The veteran does not have a right ear hearing loss 
disability as defined in VA regulations.

3.  The medical evidence does not show a current diagnosis of 
disability related to a chronic disorder manifested by 
fatigue, memory loss, or gastrointestinal symptoms.

4.  The medical evidence does not show that primary insomnia 
or tension headaches, which were initially documented in 
February 1997, are etiologically related to an in-service 
disease or injury.

5.  The evidence does not document any objectively 
demonstrated signs or symptoms of chronic disability due to 
fatigue, memory loss, headaches, or a gastrointestinal 
disorder as undiagnosed illnesses arising from service in the 
Persian Gulf War.

6.  The average puretone decibel threshold in the left ear is 
35 decibels, with speech discrimination ability of 
96 percent, and the hearing acuity in the right ear is 
presumed to be normal.

7.  The RO has assigned the maximum schedular rating 
available for tinnitus, and the evidence does not show that 
the disorder results in frequent hospitalizations or marked 
interference with employment.

8.  The veteran initially claimed entitlement to compensation 
benefits for hearing loss and tinnitus on January 15, 1997.


CONCLUSIONS OF LAW

1.  A right ear hearing loss, fatigue or insomnia, memory 
loss, headaches, or a gastrointestinal disorder were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317, 3.385 (2000).

2.  The criteria for a compensable disability rating for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2000).

3.  The criteria for a disability rating in excess of 
10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.87, Diagnostic Code 6260 (2000).

4.  Entitlement to an effective date prior to January 15, 
1997, for the grants of service connection for left ear 
hearing loss and tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 5101, 5110(a) and (b) (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that the puretone 
decibel thresholds were above normal in his left ear when he 
entered service in December 1989.  In March 1993 he reported 
having had normal hearing prior to a motor vehicle accident 
in 1987, following which he suffered a left ear hearing loss.  
Audiometric testing at that time resulted in a diagnosis of a 
conductive hearing loss in the left ear, and the examiner 
found that the veteran was routinely exposed to hazardous 
noise.  On separation from service in October 1993 the 
puretone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
30
LEFT
25
35
30
30
40

Speech audiometry was apparently not conducted.  The service 
medical records are otherwise silent for any complaints or 
clinical findings pertaining to the claimed disabilities.

The veteran apparently underwent a Persian Gulf Registry 
examination at the VA medical center (MC) in July 1996, the 
complete report of which cannot be located.  The VAMC was 
able to provide a copy of one page of the report, which 
indicates that the examination resulted in the following 
diagnoses:  decreased memory, by history, but with an 
essentially normal 10-point memory test, and insufficient 
evidence of an acute or chronic disorder; and increased 
flatus, by history, with a normal examination and 
insufficient evidence of a disorder at that time.

The veteran initially claimed entitlement to compensation 
benefits on January 15, 1997.  In response to the question on 
the application regarding previous claims for VA benefits, he 
reported having previously submitted a claim for VA 
hospitalization or medical care.  He did not report having 
previously claimed entitlement to compensation benefits.  
With the exception of the July 1996 Persian Gulf War Registry 
examination, he did not indicate having received any 
treatment for the claimed disabilities since his separation 
from service.

The RO provided the veteran VA audiometric, medical, and 
psychiatric examinations in February 1997.  In conjunction 
with the audiometric examination he reported having constant 
tinnitus in the left ear.  Audiometric testing revealed the 
following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
40
40
30
30
40

The average puretone threshold at 1000, 2000, 3000, and 4000 
Hertz in the left ear was 35 decibels, and speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  The examination resulted in a diagnosis of left ear 
tinnitus.

During the psychiatric examination the veteran complained of 
fatigue, loss of memory, and headaches.  He stated that he 
had been exposed to smoke in the oil fields in southern Iraq, 
but denied any other exposure to noxious substances.  He also 
stated that since returning from the Persian Gulf War he was 
constantly tired, that he experienced headaches that were not 
relieved with over the counter medication, and that he 
suffered from memory loss.  When asked to describe his memory 
loss he stated that he could not remember his girlfriend's 
pager number and he forgot what work he had done for the 
previous few days.  He also reported having difficulty 
falling asleep since returning from the war, but denied 
having nightmares.  He stated that some nights he did not 
sleep at all.  When asked to describe the frequency of his 
difficulty sleeping, he indicated that it occurred two nights 
of the previous week.  On examination his recent and remote 
memory were intact, and the examiner provided a diagnosis of 
primary insomnia.

In conjunction with the VA medical examination the veteran 
also complained of fatigue.  He stated that he slept from 
seven to eight hours a night, worked eight to 10 hours a day, 
and engaged in recreational activity when not working.  He 
also complained of bad flatus, especially after eating 
Mexican food or onions, but denied experiencing nausea, 
vomiting, diarrhea, or gastrointestinal bleeding.  He 
reported having a headache every two or three days that was 
located in the frontal area or in a hat-brim distribution.  
The headaches lasted for about two hours and were not 
amenable to aspirin.  He denied having any other symptoms 
associated with the headaches.  He again reported being 
exposed to smoke in the Persian Gulf.  

Examination of the abdomen showed normal bowel sounds, a 
normal liver and spleen span, no tenderness to palpation, and 
no detectable masses.  The medical examiner provided 
diagnoses of fatigue, with a history of tiredness and a 
diagnosis of primary insomnia by the consulting psychiatrist; 
offensive flatus by history, but with insufficient evidence 
to diagnose an acute or chronic disorder; and headaches, most 
consistent with a tension etiology.

In his notice of disagreement and substantive appeal the 
veteran asserted that he had a significant hearing loss in 
both ears that was due to noise exposure in service.  He also 
complained of constant ringing in both ears.  He contended 
that primary insomnia, headaches, memory loss, and 
gastrointestinal distress were due to exposure to hazardous 
chemicals in the Persian Gulf War, although he had not 
reported these illnesses during service.  He claimed to have 
the "Desert Storm illness syndrome," as did many other 
veterans of the Persian Gulf War.  He stated that he had no 
medical evidence to document his complaints because he did 
not have medical insurance.  He also asserted that he was 
entitled to benefits retroactive to the date of the Persian 
Gulf Registry examination in July 1996.

The RO provided the veteran a VA neurological examination in 
January 1999 in order to evaluate his headache complaints, 
which also included a review of the claims file.  During the 
examination he denied receiving any primary medical care, 
including any treatment for headaches, due to lack of 
insurance.  He denied missing any work due to headaches.

He stated that the headaches began six months after he served 
in the Persian Gulf, and that while serving in the Persian 
Gulf he was frequently exposed to radar because he drove a 
Patriot missile launcher.  He was also approximately 
50 kilometers from an ammunition depot when it exploded.  The 
headaches started occurring when he was stationed in Germany 
and lasted from one to several hours, and he took over the 
counter medication.  With the exception of mild 
lightheadedness, he denied experiencing any other symptoms 
with the headaches.  The headaches occurred once or twice a 
month when they began, but had decreased in frequency to 
about once a month.  The neurological examination revealed no 
abnormalities, and the examiner found that the veteran's 
complaints of headaches were of unknown etiology.

The RO also provided the veteran a VA gastroenterology 
examination in January 1999, which included a review of his 
medical records.  He denied being absent from work due to any 
of his claimed disabilities.  He again complained of 
offensive flatus, but denied any nausea, vomiting, diarrhea, 
gastrointestinal bleeding, or abdominal pain.  Examination of 
the abdomen was again normal, with no evidence of flatus.  
The examiner provided a diagnosis of a history of offensive 
flatus, but with a normal examination and insufficient 
evidence of an acute or chronic disorder.

The veteran underwent neuropsychological testing in February 
1999 for the purpose of documenting any objective evidence of 
cognitive dysfunction, including memory loss.  At that time 
he stated that his difficulty remembering dated back to a 
year and half after he completed his tour in the Persian 
Gulf.  When asked to describe his memory loss he stated that 
he forgot small things that he should not forget, such as his 
aunt's name.  He denied that memory problems were interfering 
with school, work, or his home life.  The psychologist 
summarized the results of the neuropsychological testing as 
within normal limits.  She was unable to document any 
evidence of memory loss and found no evidence to support a 
diagnosis of a cognitive disorder.  The neuropsychological 
evaluation did not result in the diagnosis of any impairment.

The veteran again underwent a VA psychiatric examination in 
February 1999, which was performed by the same examiner as in 
February 1997.  The RO asked the examiner to determine 
whether the veteran's symptoms fit any known clinical entity 
and whether the etiology of his complaints could be 
determined.  The examination included a review of the claims 
folder, as well as the psychiatric interview.

During the examination the veteran stated that his difficulty 
falling asleep occurred less frequently than previously 
reported, and occurred once or twice every two months or so.  
He was able to sleep through the night and awoke feeling 
rested.  He denied experiencing any nightmares.  He also 
reported increasing difficulty with his memory, which he 
attributed to service in the Persian Gulf War.  When asked to 
describe his memory problems he stated that he often forgot 
where he put his keys and that he forgot names.  He was, 
however, able to complete a two-year computer networking 
course and had been employed doing computer work for six 
months.  On examination his memory was intact.  The examiner 
referenced the results of the neuropsychological testing and 
found that the test results were consistent with the results 
of the psychiatric interview.  The psychiatrist did not 
diagnose any mental impairment, and stated that the etiology 
of the veteran's complaints was unknown.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  
These provisions apply to all claims filed on or after the 
date of enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, __ Vet. App. __ (Apr. 27, 2001) (per curiam order).

The RO informed the veteran of the evidence needed to support 
a claim for service connection based on service in the 
Persian Gulf War in January 1997, and in January 2001 
notified him of the evidence required to establish service 
connection in accordance with the change in the statute 
pertaining to VA's duty to notify him of the evidence needed 
to substantiate his claims.  The RO provided the veteran a 
statement of the case in April 1998 and a supplemental 
statement of the case in October 2000.  In those documents 
the RO informed the veteran of the regulatory requirements 
for entitlement to the claimed benefits, and the rationale 
for not awarding benefits.  The veteran's representative has 
reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has obtained the veteran's service medical records and 
provided him multiple VA examinations in order to assist him 
in developing the evidence in support of his claim.  The 
Board notes that the veteran apparently underwent a VA 
Persian Gulf War Registry examination in July 1996, but only 
a partial report of the examination is of record.  The RO 
contacted the VAMC in order to obtain a complete copy of the 
report, but after conducting a physical search the VAMC was 
unable to locate or reconstruct the report of the 
examination.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.

Service Connection

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The puretone threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  The determination of whether the veteran has a 
hearing loss disability is governed by 38 C.F.R. § 3.385, 
which states that hearing loss shall be considered a 
disability when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms.  Compensation is 
not payable under this provision if by history, physical 
examination, and laboratory tests the disability can be 
attributed to any known clinical diagnosis.  The term "signs" 
is defined as objective evidence perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Audiometric testing in February 1997 showed that the 
veteran's hearing acuity in the right ear was within normal 
limits at all applicable Hertz levels.  Although the puretone 
decibel threshold was above normal limits at 4000 Hertz when 
he separated from service, the medical evidence does not show 
that he had a hearing loss disability in the right ear as 
defined in 38 C.F.R. § 3.385 at that time or in February 
1997.  The Board finds, therefore, that the medical evidence 
does not show that he currently has a hearing loss disability 
in the right ear, and that the preponderance of the evidence 
is against the claim for service connection for right ear 
hearing loss.

The veteran contends that he suffers from fatigue; memory 
loss; headaches; and a gastrointestinal disorder, which is 
manifested by flatus, that are etiologically related to 
service, including his service in the Persian Gulf War.  As 
an initial matter the Board notes that the veteran's service 
medical records make no reference to any complaints or 
clinical findings related to the claimed disorders, and that 
no medical documentation of the complaints occurred prior to 
February 1997, more than three years following his separation 
from service.  

Based on the veteran's complaint of fatigue and having 
difficulty falling asleep two nights per week, the VA 
psychiatric examiner in February 1997 provided a diagnosis of 
primary insomnia.  The examiner did not, however, indicate 
that the complaint was related to active service, including 
service in the Persian Gulf War.  The RO provided the veteran 
an additional psychiatric examination in February 1999 in 
order to determine the etiology of his complaints, at which 
time the veteran reported that his difficulty falling asleep 
occurred much less often and he did not report experiencing 
fatigue.  The examiner in February 1999 did not diagnose any 
psychiatric disorder and did not, therefore, provide any 
etiology for the claimed disorder.  Neither the multiple 
medical or psychiatric examinations, or any other source, 
have documented any objectively demonstrated signs or 
symptoms of fatigue or insomnia.  Because the evidence does 
not show that any sleep disorder or fatigue is related to 
service, including service in the Persian Gulf War, or that 
the veteran's complaints of fatigue and insomnia are 
supported by any objectively demonstrated signs or symptoms, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
fatigue.

The veteran also stated that he has experienced memory loss 
since his return from the Persian Gulf War.  Examination in 
February 1997 and February 1999, which included 
neuropsychological testing in February 1999, failed to reveal 
any evidence of a cognitive disorder, including memory loss.  
The veteran's complaints are not, therefore, supported by a 
current medical diagnosis or any objectively demonstrated 
signs or symptoms of disability.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for memory 
loss.

The veteran claims to have headaches that he also attributes 
to service, including service in the Persian Gulf War.  The 
medical examiner in February 1997 characterized the 
complaints as tension headaches.  The RO provided the veteran 
a VA neurological examination in February 1999 in order to 
determine the etiology of his headache complaints.  The 
neurologist found no evidence of a neurological impairment 
and stated that the veteran's complaints of headaches were 
non-specific and of unknown etiology.  The evidence does not 
show, therefore, that the headaches are related to service, 
including service in the Persian Gulf War.  In addition, the 
complaints are not supported by any objectively demonstrated 
signs or symptoms of an impairment; the diagnosis of tension 
headaches was based on the veteran's reported symptoms.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for headaches.

The veteran also reported having flatus as the result of 
service.  The Board notes that the same VA physician 
conducted the Persian Gulf Registry examinations in July 1996 
and February 1997, and also examined the veteran in February 
1999.  Based on the examination results she found 
insufficient evidence of any gastrointestinal disorder.  The 
evidence does not, therefore, show a current medical 
diagnosis of disability related to the veteran's complaints, 
nor are his complaints supported by any objectively 
demonstrated signs or symptoms of an impairment.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a gastrointestinal disorder.

Increased Ratings

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in January 
1998.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Subsequent to the grant of service connection in January 
1998, the regulations pertaining to the evaluation of hearing 
loss and tinnitus were revised effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. § 4.85-4.87).  Because the veteran's appeal was 
filed prior to the change in the regulations, he is entitled 
to the application of the version more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.  The Board notes, however, that in comparing the rating 
criteria for evaluating hearing loss and tinnitus in the old 
and revised regulations, as those regulations pertain to the 
veteran's appeal, no material change in the rating criteria 
is shown.  The Board finds, therefore, that it can consider 
the revised regulations in the first instance without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993).

Evaluations of unilateral defective hearing range from non-
compensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
Tables VI-VII, Diagnostic Code 6100.

In situations where service connection has been granted only 
for defective hearing involving one ear, the hearing acuity 
of the non-service-connected ear is considered to be normal 
unless the hearing loss in both ears results in total 
deafness.  See Boyer v. West, 11 Vet. App. 477 (1998), aff'd 
on reh'g, 12 Vet. App. 142 (1999); 38 C.F.R. §§ 3.383, 
4.85(f); VAOPGCPREC 32-87.  In such situations, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

Diagnostic Code 6260 provides a maximum 10 percent disability 
rating for recurrent tinnitus.  38 C.F.R. § 4.87.

Analysis

A non-compensable rating is assigned for unilateral defective 
hearing where the puretone threshold average is 35 decibels, 
with speech recognition ability of 96 percent correct.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  
Although the veteran contends that a compensable rating is 
warranted because he has difficulty hearing, the Board finds 
that the criteria for a compensable disability rating have 
not been met since the initiation of his claim for service 
connection.  Fenderson, 12 Vet. App. at 119.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish entitlement to a 
compensable disability rating for left ear hearing loss.

The Rating Schedule provides a maximum 10 percent disability 
rating for tinnitus, which has been assigned effective with 
the date of the veteran's claim for service connection.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  A higher rating 
could apply if the case presented an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that tinnitus has resulted in any hospitalizations, or 
that the disorder has caused marked interference with 
employment.  In other words, there has been no showing that 
the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

Earlier Effective Date

Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services will be accepted as an informal claim for 
benefits.  The date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

Analysis

The veteran contends that he is entitled to an effective date 
in July 1996 for the grants of service connection for left 
ear hearing loss and tinnitus.  He bases that assertion on 
the fact that he underwent a VA Persian Gulf War Registry 
examination in July 1996.

The available evidence from the VAMC indicates that the 
veteran underwent a Persian Gulf Registry examination in July 
1996, which was within one year of his January 1997 claim, 
but only one page of the medical examination could be 
located.  The VAMC conducted a physical search to locate the 
full report of the examination, but was unable to locate any 
additional evidence.  The available evidence does not reflect 
that the veteran received an examination for hearing loss or 
tinnitus, or that the results of any such examination showed 
that he had those disorders.  The report of the July 1996 
Persian Gulf Registry examination cannot, therefore, 
constitute an informal claim for compensation benefits in 
accordance with 38 C.F.R. § 3.157.

The veteran did not claim entitlement to compensation 
benefits with the RO until January 15, 1997, which was more 
than one year following his separation from service.  The 
effective date for the grants of service connection is, 
therefore, limited to the date of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (emphasis added).  Because the veteran did not 
submit a claim for compensation benefits, formal or informal, 
prior to January 15, 1997, the Board has determined that 
entitlement to an effective date prior to January 15, 1997, 
is not shown as a matter of law.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be granted in the absence of statutory authority, which 
requires the filing of a claim).


ORDER

The claim of entitlement to service connection for right ear 
hearing loss, fatigue, memory loss, headaches, and a 
gastrointestinal disorder is denied.

The appeal to establish entitlement to a compensable 
disability rating for left ear hearing loss is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus is denied.

The appeal to establish entitlement to an effective date 
prior to January 15, 1997, for the grants of service 
connection for left ear hearing loss and tinnitus is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

